DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 16-20 are rejected under 35 U.S.C. 101 because they are not directed to one of the four categories of statutory subject matter: a process, a machine, a manufacture, or a composition of matter. (See MPEP 2106.)
A process is an act, or a series of acts or steps. See Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, ___ (1972) ("A process is a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing." (emphasis added) (quoting Cochrane v. Deener, 94 U.S. 780, 788, 24 L. Ed. 139, 1877 Dec. Comm'r Pat. 242 (1876)); NTP, Inc. v. Research in Motion, Ltd., 418 F.3d 1282, 1316, 75 USPQ2d 1763, ___(Fed. Cir. 2005) ("A process is a series of acts." (quoting Minton v. Natl. Ass’n. of Securities Dealers, 336 F.3d 1373, , 336 F.3d 1373, 1378, 67 USPQ2d 1614, ___ (Fed. Cir. 2003))).
A machine is a concrete thing, consisting of parts, or of certain devices and combination of devices. Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863). This includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683 (1854).
Claims 16-20 are directed to both a process (acts with results) and a machine (the structure described in claim 8), and therefore are not directed to one of the four stator categories of patentable subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 2 and 10 are rendered vague and indefinite for the recitation “the M distinct measuring ranges".  The metes and bounds of these limitations cannot be ascertained.  There are N channels and M sensing elements in each channel.  It is not clear how one arrives at M distinct ranges.  Furthermore, there is insufficient antecedent basis for this limitation in the claims. 
Claim 18 is rendered vague and indefinite for the recitation “wherein the program instructions are executable by the processing unit for detecting an out of range error of the transducer by comparing a first measurement of the parameter obtained by a first sensing element of a first one of the N channels to a second measurement of the parameter obtained by a second sensing element of a second one of the N channels".  The metes and bounds of these limitations cannot be ascertained.  It is not clear how a transducer can detect out of range error of the same transducer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 and 19 are rejected under 35 U.S.C. 102(1) as being anticipated by Johnston (US2012/0198849).
In re Claim 1:  Johnston teaches a multi-channel (Fig. 9), multi-range (1510-1590 nm) transducer (optical sensor interrogator, [0033]) for measuring a parameter (wear), the transducer comprising N channels (84) and M sensing elements (88), the M sensing elements centered on distinct calibration points of distinct measuring ranges (“nine FBG sensors 88, which would reflect a different wavelength λB in each channel”, [0043]), the M sensing elements distributed across the N channels of the transducer (see Fig. 9), wherein sensing elements having adjacent measuring ranges are provided in different ones of the N channels (intended use, “each optical fiber 86 includes nine FBG sensors 88, which would reflect a different wavelength λB in each channel, but the corresponding FBG sensor 88 in another fiber 86 could reflect the same wavelength λB” therefore second fiber will have at least adjacent measuring ranges and may also have the same measuring range.  Furthermore if one fiber has nine sensors and the second fiber has 15 sensors, the second fiber will inherently have adjacent ranges between 1510-1590 nm).
In re Claim 2:  Johnston teaches the invention as claimed and as discussed for Claim 1, above.  Johnston further teaches wherein the M distinct measuring ranges are sequential and substantially non-overlapping (nine sensors at 10 Hz with an 80 nm spectrum range of 1510-1590 nm, [0033]).
In re Claim 3:  Johnston teaches the invention as claimed and as discussed for Claim 1, above.  Johnston further teaches wherein the M distinct measuring ranges overlap in part (intended use, when utilizing 15 sensors, [0043] and at 10 Hz with an 80 nm spectrum range of 1510-1590 nm, [0033]) .
In re Claim 4:  Johnston teaches the invention as claimed and as discussed for Claim 1, above.  Johnston further teaches wherein M≠N and M>N (intended use, M=9, N-6).
In re Claim 5:  Johnston teaches the invention as claimed and as discussed for Claim 1, above.  Johnston further teaches wherein N=2 and M is an even number greater than 2 (intended use, Johnston teaches several embodiments including single, double and multi channels.  Fig. 10 teaches 2 channels and 9 sensors, N=2, M=9). .
In re Claim 6:  Johnston teaches the invention as claimed and as discussed for Claim 1, above.  Johnston further teaches wherein the M sensing elements are operable over an entire operating range of the transducer (sensing elements in each channel operate over the range of 1510-1590 nm. [0033]).
In re Claim 7:  Johnston teaches the invention as claimed and as discussed for Claim 1, above.  Johnston further teaches wherein the parameter is pressure or temperature of a gas turbine engine (known in the art, [0028]).
In re Claim 8:  Johnston teaches a system for operating a gas turbine engine (Fig. 6), the system comprising: 
a multi-channel engine controller (50; shown in US/20110231110 incorporated herein by reference of 12/724,531 in [0008]) having a processor and a non-transitory computer readable medium having stored thereon program instructions executable by the processor for controlling the gas turbine engine (inherent for analysis “detector 48 may provide analog or digital electronic signals 56 to a processor/controller 50 for analysis, maintenance scheduling, and/or display” [0023] in US/20110231110); and 
a multi-channel (Fig. 9), multi-range (1510-1580 nm) transducer (optical sensor interrogator, [0033]), operatively connected to the engine controller for providing thereto a measured parameter (wear) from the gas turbine engine, the transducer comprising N (84) and M sensing elements (88), the M sensing elements centered on distinct calibration points of distinct measuring ranges (“nine FBG sensors 88, which would reflect a different wavelength λB in each channel”, [0043]), the M sensing elements distributed across the N channels of the transducer (see Fig. 9), wherein sensing elements having adjacent measuring ranges are provided in different ones of the N channels (intended use, “each optical fiber 86 includes nine FBG sensors 88, which would reflect a different wavelength λB in each channel, but the corresponding FBG sensor 88 in another fiber 86 could reflect the same wavelength λB” therefore second fiber will have at least adjacent measuring ranges and may also have the same measuring range.  Furthermore if one fiber has nine sensors and the second fiber has 15 sensors, the second fiber will inherently have adjacent ranges between 1510-1590 nm).
In re Claim 9:  Johnston teaches the invention as claimed and as discussed for Claim 8, above.  Johnston further teaches wherein the multi-channel engine controller is a dual-channel engine controller, and N=2 (see Fig. 10).
In re Claim 10:  Johnston teaches the invention as claimed and as discussed for Claim 8, above.  Johnston further teaches wherein the M distinct measuring ranges are sequential and substantially non-overlapping (nine sensors at 10 Hz with an 80 nm spectrum range of 1510-1590 nm, [0033]).
In re Claim 11:  Johnston teaches the invention as claimed and as discussed for Claim 8, above.  Johnston further teaches wherein the M distinct measuring ranges overlap in part (intended use, when utilizing 15 sensors, [0043] and at 10 Hz with an 80 nm spectrum range of 1510-1590 nm, [0033]) .
In re Claim 12:  Johnston teaches the invention as claimed and as discussed for Claim 8, above.  Johnston further teaches wherein M≠N and M>N (intended use, M=9, N-6).
In re Claim 13:  Johnston teaches the invention as claimed and as discussed for Claim 8, above.  Johnston further teaches wherein N=2 and M is an even number greater than 2 (intended use, Johnston teaches several embodiments including single, double and multi channels.  Fig. 10 teaches 2 channels and 9 sensors, N=2, M=9). .
In re Claim 14:  Johnston teaches the invention as claimed and as discussed for Claim 8, above.  Johnston further teaches wherein the M sensing elements are operable over an entire operating range of the transducer (sensing elements in each channel operate over the range of 1510-1590 nm. [0033]).
In re Claim 15:  Johnston teaches the invention as claimed and as discussed for Claim 8, above.  Johnston further teaches wherein the parameter is pressure or temperature of a gas turbine engine (known in the art, [0028]).
In re Claim 16:  Johnston teaches the invention as claimed and as discussed for Claim 8, above.  Johnston further teaches wherein the program instructions are executable by the processing unit for selecting at least one of the N channels for obtaining the measurement of the parameter (by incorporating US/20110231110 teaches to activate the sensor for detecting response. [0031]).
In re Claim 17:  Johnston teaches the invention as claimed and as discussed for Claims 8 and 16, above.  Johnston further teaches wherein in case of a lost channel of the transducer, selecting at least one of the N channels comprises selecting a channel having a sensing element with a measuring range adjacent to a sensing element in the lost channel [0033 and 0043], the interrogator receives signal from several channels simultaneously between the same range 1510-1590 nm).
In re Claim 19:  Johnston teaches the invention as claimed and as discussed for Claim 8, above.  Johnston further teaches wherein the program instructions are executable by the processing unit for selecting at least one of the M sensing elements for obtaining the measurement of the parameter (by incorporating US/20110231110 teaches to activate the sensor for detecting response. [0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741